Note: The examiner for this application has changed. The new examiner is Sean Aeder.

	The Reply of 9/21/21 to the Restriction Requirement of 7/22/21 has been received. However, the Restriction Requirement of 7/22/21 is hereby withdrawn due to errors in the Restriction Requirement. A new Restriction Requirement is set-forth below.
Notice of Pre-AIA  or AIA  Status
Election/Restriction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-26, 29, 32, 35, and 38-40, drawn to methods comprising contacting exomeres, small exosomes, or large exosomes with one or more reagents to detect (1) one or more protein, (2) one or more N-glycans, (3) one or more lipids, and/or (4) one or more genetic mutations in nucleic acid molecules.

Group II, claim(s) 79, drawn to kits comprising reagents suitable to detect (1) one or more protein, (2) one or more N-glycans, (3) one or more lipids, and/or (4) one or more genetic mutations in nucleic acid molecules.
I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The technical feature linking groups I-II appears to be that they all relate to the special technical feature of exomeres, small exosomes, or large exosomes.

However, Berg et al (US 2012/0295286 A1; 9/21/21 IDS) teaches contacting exosomes with antibodies suitable to detect BP1 protein ([0032], in particular). Berg et al further identifies said exosomes as having diameters of 30-100 nm ([0004], in particular). As defined by the claims, exosomes of Berg et al having diameters of 30-100 nm are exomeres, small exosomes, or large exosomes.

Therefore, the technical feature linking the inventions of groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

Accordingly, groups I-II are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. 


Species
	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  

	Group I is generic to a plurality of disclosed patentably distinct species of methods comprising contacting exomeres, small exosomes, or large exosomes with one or more reagents to detect (1) one or more protein, (2) one or more N-glycans, (3) one or more lipids, and/or (4) one or more genetic mutations in nucleic acid molecules. Applicant must elect a single species, identified by a single method encompassed by the claims by: (1) selecting whether exosmes, small exosomes, or large exosomes are contacted with recite reagent(s) of said single method and (2) selecting any one or distinct combination of: distinct proteins, distinct N-glycans, lipids, and/or distinct genetic mutations that are detected by a recited reagent of said single method. The following are examples of two distinct species: (1) methods comprising contacting small exosomes with reagents to detect PPID protein and GANAB protein; (2) methods comprising contacting large exosomes with reagent to detect TTYH3 protein.  The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The methods of the above species differ at least in objectives, method steps, reagents, response variables, and/or criteria for success such that one species could not be interchanged with the other.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

	Group II is generic to a plurality of disclosed patentably distinct species of kits comprising reagents suitable to detect (1) one or more protein, (2) one or more N-glycans, (3) one or more lipids, and/or (4) one or more genetic mutations in nucleic acid molecules. Applicant must elect a single species, identified by a single kit encompassed by the claims by selecting one or a distinct combination of distinct proteins, distinct N-glycans, distinct lipids, and/or distinct genetic mutations in nucleic acid molecules that are detected by reagents of a single kit encompassed by the claims. An example of a distinct species is: a kit comprising reagents suitable to detect ARRDC1 protein and TGFBR2 protein. The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642